DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 03/02/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.

Response to Amendment
The Amendment filed 03/02/2021 has been entered.  Claims 1-3 & 6-8 are pending in the application.  Claims 4-5 are cancelled.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading makes it difficult to determine the structure of the claimed invention.  Spaced lines for shading should be used. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  The use of variable shading in Figures 1 & 3-5 makes it difficult to determine where one surface ends and an adjacent surface begins.
the line and text quality makes it difficult to determine the structure of the claimed invention.  The hand-written element numbers and lead lines in the figures are difficult to read and distinguish which structural elements are being pointed to.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The lines contain residual markings adjacent to each line and appear pixelated, so are not considered clean or sufficiently dense and dark.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
		
Claim Objections
Claims 1-3 & 4-8 are objected to because of the following informalities:
Claim 1
Claims 2, 3 & 4-8, the preamble should read --The apparatus according to…--
Claim 1, Line 16, the phrase “one of the pair of ports” should read --one port of the pair of ports--
Claim 1, Line 17, the phrase “the other of the pair of ports” should read --an other port of the pair of ports--
Claim 3, the limitation “in use, the vanes are urged to the extended position by centrifugal force” should read --the vanes are urged to the extended position by centrifugal force while in use--
Claim 6, the limitation “a hinge bearing is provided for each vane and mounts said each vane to the body” should read --a hinge bearing is provided for each vane of the plurality of vanes which mounts each vane of the plurality of vanes to the body--
Claim 7, Line 4, the limitation “each vane has, in each of the tracks, a follower” should read --each vane of the plurality of vanes has a follower in each track of the pair of tracks--
Claim 8, the limitation “the follower is a roller mounted for rotation relative to the vane about an axis parallel to the rotation axis” should read --the follower is a roller mounted for rotation to each vane of the plurality of vanes about an axis parallel to the rotation axis--
Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 & 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “for each of the voids of the plurality, a vane, the vane: being pivotally mounted to the body for movement between a retracted position and an extended position; being adapted to sweep the void in the manner in which a piston sweeps a cylinder during movement between the retracted and extended positions; and terminating in a tip”, in Lines 5-9, is indefinite.  It appears Applicant is intending to define a relationship between the voids and vanes.  However, grammatically, the portion of the limitation “for each of the voids of the plurality” is just an incomplete statement, and the portion of the limitation “a vane” is only introducing a new structural element with no relationship to the voids. Additionally, it appears Applicant is intending to introduce a plurality of vanes corresponding to the plurality of voids, but this was not claimed. The portion of the limitation “the vane”, in Line 5, is indefinite since it is not clear which vane, of the assumed plurality of vanes, is being referred to.  The portion of the limitation, “being adapted to sweep the void in the manner in which a piston sweeps a cylinder during movement between the retracted and extended positions”, in Lines 7-9, is indefinite since it is not clear how to compare a rotating vane to a piston in a cylinder.  These are two different structures which operate in distinctly different manners.  For these reasons, the limitation is indefinite.  For the purpose of examination, the limitation will be interpreted as a plurality of vanes, where each vane of the plurality of vanes corresponds to a void of the plurality of voids, each vane of the plurality of vanes configured to; be pivotally mounted to the body for movement between a retracted position and an extended position; to move within the void between the retracted and extended positions; and terminate in a tip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 as being unpatentable over Herrmann (EP1852576 - see attached translation).
As to Claim 1, Herrmann teaches an apparatus (Figures 8/9) comprising: a rotor (102) which, in use, rotates (Paragraph 0015) about a rotation axis (through the center of rotor axle 103, as shown in Figure 9) the rotor (102) having: a body (102) having defined therein a plurality of arcuate voids (multiple voids 108 are shown in Figures 8/9) each presenting away from (as shown in Figure 8) the rotation axis (through the center of rotor axle 103, as shown in Figure 9); and a plurality of vanes (multiple vanes 104 are shown in Figures 8/9), where each vane (104) of the plurality of vanes (104) corresponds to a void (108) of the plurality of voids (108), each vane (104) of the plurality of vanes (104) configured to; be pivotally mounted (Element 104 is described as a pivoting piston, implying the pistons are pivotally mounted) to (as shown in Figure 8) the body (102) for movement between a retracted position (as shown at the top of Figure 8) and an extended position (as shown at the bottom of Figure 8); to move within the void between the retracted and extended positions (as shown in Figure 8); and terminate in a tip (see Figure 8 below; see 112(b) rejection above for clarification on limitation interpretation); a stator (114) having an annular surface (the radially inward surface of 114 facing the vanes) with an axis offset from the rotation axis (Paragraph 0015, where the offset is shown as “∂” in Figure 9); the annular surface (the radially inward surface of 114 facing the vanes) configured to be swept 

    PNG
    media_image1.png
    658
    711
    media_image1.png
    Greyscale

Herrmann Figure 8, Modified by Examiner

Claim 3 is rejected under 35 U.S.C. 102 as being unpatentable over Herrmann, as evidenced by wikipedia.org (see attached Centrifugal force - Wikipedia pdf from en.wikipedia.org/wiki/Centrifugal_force).
As to Claim 3, Herrmann teaches each limitation of Claim 1, and continues to teach the vanes (104) are urged to the extended position (as shown at the bottom of Figure 8) by centrifugal force while in use.  As described by wikipedia.org, “In a reference frame rotating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Herrmann.
As to Claim 6, Herrmann teaches each limitation of Claim 1, and continues to teach a hinge bearing is provided for each vane (104) and mounts each vane (104) to the body (102).  Since Herrmann Element 104 is described as a “pivoting piston”, one of ordinary skill in the art would interpret the attachment point for the vane 104 to the body 102 in Herrmann Figure 8 as a hinge bearing.  If the identified point (see Figure 8 in the Claim 1 rejection above) is anything other than a hinge bearing, the vane 104 would not be able to pivot, as described.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a hinge bearing (132/133/134), as taught by the Herrmann apparatus embodiment shown in Figure 7, at the point of attachment between the vanes (104) and body (102), as taught by the Herrmann embodiment shown in Figures 8/9, to allow the vanes to pivot with reduced friction.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann, in view of Al Hawaj (U.S. PGPub 2003/0131723).
As to Claim 2, Herrmann teaches all the limitations of Claim 1, but does not teach a roller bearing is provided for and defines each tip.
Al Hawaj describes a rotary piston device, and teaches a roller bearing (34; Paragraph 0055) is provided for and defines each tip (as shown in Figure 2) of the vane (32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the roller (34), as taught by Al Hawaj, at the vane tip, as taught by Herrmann, to “maintain contact with the respective eccentric cam track by the effect of centrifugal force, which causes each piston to angularly reciprocate within its respective compartment as the rotor rotates (Al Hawaj Paragraph 0057).”  This also reduces friction between the vane tip and the annular surface, increasing efficiency.
Although Al Hawaj describes the use of tracks in conjunction with the rollers, the Al Hawaj track (15a or 15b) is analogous to the Herrmann annular surface (the radially inward surface of Herrmann 114 facing the vanes).

	
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann, in view of Smith (U.S. Patent 805,163).
As to Claim 7, Herrmann teaches all the limitations of Claim 1, but does not teach the sealing arrangement defines a pair of tracks, spaced apart from one another in the direction of the rotation axis; and each vane has, in each of the tracks, a follower.
Smith describes a hinged rotary piston device, and teaches the sealing arrangement (See Figure 2 below) defines a pair of tracks (Figure 2 shows a track 13 in each of sides wall, as shown in Figure 2 below, creating a pair of tracks), spaced apart from one another (as shown in Figure 2) in the direction of the rotation axis (longitudinally through the center of shaft 4); and each vane (6) has, in each of the tracks (13), a follower (14).  Smith, First page, lines 75-76 state the grooves 13 are in the heads 3 of the casing.  The Smith heads of the casing are equivalent to Herrmann cylinder cover 142, as used in the Claim 1 rejection.  The modification of Smith into Herrmann will result in the Smith followers/rollers 14 placed on the extension from Herrmann vanes 104 containing surface 115, although the Smith followers/rollers 14 would be placed on the surface perpendicular to surface 115, facing toward Herrmann cylinder cover 142.  The Smith tracks 13 would be placed in the Herrmann cylinder cover 142.  Modifying the smith followers/rollers 14 and tracks 13 into the Herrmann apparatus causes the retraction and extension of Herrmann vanes 104 in addition to the centrifugal force caused by rotation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a track and follower, as taught by Smith, in conjunction with the vanes, as taught by Herrmann, to control the movement of the vanes (First Page, Right Column, Lines 75-80).  This ensures the vanes retract and extend the amount desired during operation.

    PNG
    media_image2.png
    432
    535
    media_image2.png
    Greyscale

Smith Figure 2, Modified by Examiner

As to Claim 8, Herrmann, as modified, teaches all the limitations of Claims 1 & 7, and Smith continues to teach the follower (14) is a roller (Smith describes Element 14 as a roller) mounted for rotation relative to the vane about an axis parallel to the rotation axis.  As can be seen in Smith Figure 2, the follower 14 is mounted in a manner where the rotation of the roller is about an axis parallel to the rotation axis.  See Figure 2 in the Claim 7 rejection above for clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liposcak (U.S. PGPub 2005/0053509) describes a hinged rotary piston device with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746